Name: Decision of the EEA Joint Committee No 35/1999 of 26 March 1999 amending Annex XI (telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: competition;  consumption;  communications;  trade policy
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(08)Decision of the EEA Joint Committee No 35/1999 of 26 March 1999 amending Annex XI (telecommunication services) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0022 - 0023Decision of the EEA Joint CommitteeNo 35/1999of 26 March 1999amending Annex XI (telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XI to the Agreement was amended by Decision No 7/1999 of the EEA Joint Committee of 29 January 1999(1).(2) Directive 98/10/EC of the European Parliament and of the Council of 26 February 1998 on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment(2), which replaces Directive 95/62/EC European Parliament and of the Council of 13 December 1995 on the application of open network provision (ONP) to voice telephony(3), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The text of point 5c (Directive 95/62/EC of the European Parliament and of the Council) of Annex XI to the Agreement shall be replaced by the following:"- 398 L 0010: Directive 98/10/EC of the European Parliament and of the Council of 26 February 1998 on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment (OJ L 101, 1.4.1998, p. 24).The provisions of the Directive shall, for the purposes of the present agreement, be read with the following adaptations:(a) regarding the EFTA States, the reference in Article 26(a) to the Treaty shall be deemed to be a reference to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice;(b) the following shall be added to Article 26(2):'(a) If the procedure provided for in paragraphs 3 and 4 is invoked in a case involving one or more national regulatory authorities of EFTA States, the notification shall be made to the national regulatory authority and the EFTA Surveillance Authority;(b) if the procedure provided for in paragraphs 3 and 4 is invoked in a case involving two or more national regulatory authorities of both an EU and an EFTA State, the notification shall be made to the national regulatory authorities, the Commission and the EFTA Surveillance Authority.';(c) the following shall be added to Article 26(3):'(a) Where, following a notification based on paragraph 2(a), the national regulatory authority or the EFTA Surveillance Authority finds that there is a case for further examination, it can refer it to a working group composed of representatives of EFTA States and their regulatory authorities concerned and of a representative of the EFTA Surveillance Authority acting as a Chairman of the working group. The Chairman, if he is satisfied that all reasonable steps have been taken at the national level, shall initiate a procedure following, mutatis mutandis, the requirements as set out in Article 26(4);(b) where, following a notification based on paragraph 2(b), a national regulatory authority, the Commission or the EFTA Surveillance Authority finds that there is a case for further examination, it can refer it to the EEA Joint Committee. The EEA Joint Committee can, if it is satisfied that all reasonable steps have been taken at the national level, set up a working group composed of an equal number of representatives of EFTA States and their national regulatory authorities concerned on the one hand, and of an equal number of representatives of the EU Member States and their national regulatory authorities concerned on the other hand, as well as of representatives of the EFTA Surveillance Authority and the Commission. The EEA Joint Committee shall also appoint the Chairman of the working group. The working group shall, mutatis mutandis, follow the procedural requirements as set out in Article 26(4)'."Article 2The texts of Directive 98/10/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 35, 10.2.2000, p. 37.(2) OJ L 101, 1.4.1998, p. 24.(3) OJ L 321, 30.12.1995, p. 6.